The following is the opinion of the Special Term:
Crosby, J.:
At the time that this motion was brought on for argument, another motion was also heard in which it was sought to secure an order declaring section 249 of the Election Law  to be unconstitutional in part and directing the board of elections to print the names of Andrew B. Gilfillan and William P. Brennan, candidates for the office of Justice of the Supreme Court, in the so-called LaFollette column, as well as in the column of the Democratic party, of which party they were the regular nominees. An order has been entered herein, directing the relief demanded by said Gilfillan and Brennan. [See Matter of Gilfillan v. Commissioners of Election, 124 Misc. 628.] The parties interested in the above-entitled proceeding are now desirous of a ruling so worded as to indicate what *849the decision of the court upon the claim of counsel for the Democratic county committee is as to the constitutionality of the whole of section 249. Mr. Killeen, counsel for the Democratic county committee, argued upon the motion herein that the whole of section 249 was unconstitutional, and that the court ought to make an order providing that the ballots upon the voting machines should be arranged in conformity to the paper ballots provided for by the Election Law  and used where voting machines are not used. I declined to find that the whole of section 249 was unconstitutional, but the order made in the proceeding which was brought on for argument in company with this proceeding did not disclose my decision in that regard, and the order now made in this proceeding is made for the purpose of deciding that section 249 is not unconstitutional as a whole, but only unconstitutional in that it fails to place the regular nominees of the independent body, known as the Progressive party, in the column which has been assigned to that independent body. An order may now enter, in appropriate form, to indicate my decision that the whole of section 249 is not unconstitutional.